 


110 HR 1482 IH: Citizen Involvement in Campaigns Act of 2007
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1482 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Petri (for himself and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit and a deduction for small political contributions. 
 
 
1.Short titleThis Act may be cited as the Citizen Involvement in Campaigns Act of 2007. 
2.Tax credit for certain political contributions 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Credit for certain political contributions 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to all qualified political contributions paid by the taxpayer during the taxable year. 
(b)Limitations 
(1)Maximum creditThe credit allowed by subsection (a) shall not exceed $200 ($400 in the case of a joint return). 
(2)VerificationThe credit allowed by subsection (a) shall be allowed with respect to any qualified political contribution only if such contribution is verified in such manner as the Secretary shall prescribe by regulation. 
(c)DefinitionsFor purposes of this section— 
(1)Qualified political contributionThe term qualified political contribution means a contribution or gift of money, or the fair market value of a contribution or gift of property, to— 
(A)an individual who is a candidate for nomination or election to any Federal elective public office in any primary, general, or special election, for use by such individual to further the candidacy of the individual for nomination or election to such office, or 
(B)the national committee of a national political party. 
(2)CandidateThe term candidate means, with respect to any Federal elective public office, an individual who— 
(A)publicly announces before the close of the calendar year following the calendar year in which the political contribution is made that the individual is a candidate for nomination or election to such office; and 
(B)meets the qualifications prescribed by law to hold such office. 
(3)National political partyThe term national political party means— 
(A)in the case of qualified political contributions made during a taxable year of the taxpayer in which the electors of President and Vice President are chosen, a political party presenting candidates or electors for such offices on the official election ballot of ten or more States; or 
(B)in the case of qualified political contributions made during any other taxable year of the taxpayer, a political party which met the qualifications described in subparagraph (A) in the last preceding election of a President and Vice President. 
(d)Election not To have section applyA taxpayer may elect not to have this section apply with respect to qualified political contributions made during the taxable year. 
(e)Cross references 
(1)For transfer of appreciated property to a political organization, see section 84. 
(2)For certain indirect contributions to political parties, see section 276. . 
(b)Conforming amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code (relating to nonrefundable personal credits) is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Credit for certain political contributions.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31 of the calendar year in which this Act is enacted. 
3.Deduction for certain political contributions 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Political contributions 
(a)In generalIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount equal to the qualified political contributions made by the taxpayer during the taxable year. 
(b)LimitationThe amount allowed as a deduction under subsection (a) for the taxable year shall not exceed $600 ($1200 in the case of a joint return). 
(c)Qualified political contributionFor purposes of this section, the term qualified political contribution shall have the meaning given such term by section 25E(c)(1). 
(d)Denial of double benefitNo deduction shall be allowed under subsection (a) to a taxpayer for any qualified political contribution made during the taxable year if a credit is allowed to such taxpayer under section 25E for such year.. 
(b)Deduction allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph: 
 
(22)Qualified political contributionsThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and by inserting before such item the following new item: 
 
 
Sec. 224. Political contributions.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31 of the calendar year in which this Act is enacted. 
 
